The settlement of the husband became that of the wife from the date of the marriage to that of the divorce. G. L., c. 81, s. 1, cl. 1. The statute especially gave her the settlement of her husband, and by implication she lost the one she acquired prior to her marriage. Madbury, ex parte,17 N.H. 569. Mrs. Wallace had the settlement of her husband in Ossipee when the decree of divorce was granted. If he had died instead of obtaining the divorce, she would have retained the settlement acquired through the marriage till she gained a new one. G. L., c. 81, s. 7. This section provides that "every settlement shall continue until a new settlement is gained in this state." Peterborough v. Lancaster, 14 N.H. 382, 392; Landaff v. Atkinson, 8 N.H. 532, 535. Mrs. Wallace has not gained a new settlement, and the statute gives her the one she acquired by the marriage.
Case discharged.
SMITH, J., did not sit: the others concurred. *Page 13